In a proceeding pursuant to Family Court Act article 7, the appeal, as limited by the appellant’s brief, is from so much of an amended order of disposition of the Family Court, Dutchess County (Brands, J.), dated October 1, 2002, as, upon the admission by Jeffrey McG. that he had violated a condition of probation, placed him in the custody of the Commissioner of Social Services for a period of one year.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The only issues raised by the appellant concern that portion of the amended order of disposition which placed him in the custody of the Commissioner of Social Services for a period of one year for placement in a residential facility. Because the placement period has expired, the appeal is dismissed as academic (see Matter of Todd B., 4 AD3d 650 [2004]; Matter of Daniel V., 281 AD2d 485 [2001]; Matter of Randy SS., 226 AD2d 799 [1996]; see also Matter of Brandon S., 305 AD2d 609 [2003]). Santucci, J.P., Schmidt, Rivera and Lifson, JJ., concur.